DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/127,492 filed 12/18/2020. The preliminary amendment filed 04/07/2021 has been acknowledged. Claim 1 has been amended. Claims 2-20 have been added. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10902467 (hereafter Pat. 467). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope as shown below:
As per claim 1:
An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
electronically communicate, by an analytical model of a promotion searching server, ordered selectable search criteria, the search criteria including categories of deals relating to a first taxonomy for classifying deals and deal types relating to a second taxonomy for classifying deals that is different from the first taxonomy; (See Pat 467 claim 1, “electronically communicate, by an analytical model of a promotion searching server, ordered selectable search criteria, the search criteria including categories of deals relating to a first taxonomy for classifying deals, deal types relating to a second taxonomy for classifying deals that is different from the first taxonomy, and a keyword field;”)
receive, by the analytical model from a user device over a network, a selection from the search criteria; (See Pat 467 claim 1, “receive, by the analytical model from a user device over a network, a selection from the search criteria;”)
search, by the analytical model, a deals database for deals associated with the selection; and (See Pat 467 claim 1, “search, by the analytical model, a deals database for deals associated with the selection;”)
in an instance in which the selection includes a selected category of deals, (See Pat 467 claim 1, “in an instance in which the selection includes a selected category of deals;”) 
indirectly identify, by the analytical model, additional deal types based on the deals associated with the selection, and (See Pat 467 claim 1, “indirectly identify, by the analytical model, additional deal types based on the deals associated with the selection;”)
electronically communicate, by the analytical model, at least a portion of the additional deal types and the deals associated with the selection. (See Pat 467 claim 1, “electronically communicate, by the analytical model, the arranged additional deal types and the deals associated with the selection.”)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 1-20 are directed towards communicating deal types including the steps of communicating selectable search criteria including both a first category taxonomy and a second deal type taxonomy. The invention receives user selection of the criteria and performs a search of deals associated with the selection of the user. In an instance when the selection includes a first category taxonomy, indirectly identifying additional second  deal type taxonomy based on the category selection, and providing the identified additional deal type. 
The limitations of providing search criteria, receiving search selection, performing the search, and identifying and providing additional deal types, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “communicating” and “receiving” in the context of this claim encompasses a person communicating with an end user. Similarly, the limitation of searching deals and identifying , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “searching” and “identifying” in the context of this claim encompasses the user looking through or recalling particular information. Furthermore, although the claims recite using an analytic model, a model is merely rules/instructions for managing and recalling information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using a processor and electronic communication to perform both the ranking and determining steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending/receiving electronic information, and retrieving particular information based on rules and input) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the identification and presentation of category based on the selection of deal type (such as claim 2), defining the identification and relationship between the taxonomies (such as claims 3 and 4), the organization of information for communication (such as claim 5), additional analysis of received information and retrieval of information (such as claim 6 and 7). They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims is not patent eligible.

Non-Obvious Subject Matter
As currently claimed, the invention is directed towards providing search results and additional search criteria. The invention provides selectable search criteria including a first taxonomy of category of deals and a second taxonomy of deal types, and receives a selection of search criteria. The invention then searches and communicates the deals based on the selected search criteria. The invention further identifies additional deal types based on receiving a selection of particular category of deals, and further communicating the additional deal types.
The Examiner notes similar to parent applications 13/842,379 and 16/355,114, the following references are relevant to the present invention.
O’Conner et al (US 20080082396 A1), which talks about a promotions and marketing interface, including a search interface with multiple taxonomies.
Ogasawara (US 20080249987 A1), which talks about content selection based on user profile teaches the concept of identifying content through elements including interest and lifestyle information.
Mika et al. (US 20090281970 A1), which talks about the tagging of documents, including relationships between tags and metadata associated with content items including direct and indirection relationships.
Sravanapudi et al. (US 20070174255 A1), which talks about utilizing context relevance in the serving content including the concept of implementing multiple taxonomies. Although Sravanapudi teaches thins concept, Sravanapudi fails to teach the concept of identifying a secondary taxonomy based on the selection of a first taxonomy type.
Nordmark et al. (US 20070271146 A1), which talks about finding coordinating products including the concept of utilizing multiple taxonomies. Although Nordmark teaches this concept, however Nordmark fails to teach or suggest identifying a different taxonomy based on an initial input query.
The Examiner notes upon further search and consideration, the Examiner has determined the following references to be relevant:
Broder et al. (US 7991806 B2), which talks about the importation and utilization of multiple taxonomies including mapping the different taxonomies together for delivery of content.
 Jones et al. (US 20100250370 A1), which talks about content search and retrieval including the concept of mapping different taxonomies.
Although these references do further teach/suggest the concept of utilizing multiple taxonomies, these references fail to teach/suggests the concept of suggesting a second taxonomy based on a first selection or the relationships between the taxonomy. As such, the Examiner has determined the claimed invention to be non-obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/           Primary Examiner, Art Unit 3622